Per Curiam,
The procedure act of 1887 relieved plaintiffs from a certain amount of formality in the statement of their claims but not from any obligations of substance in the stated cause of action: Fritz v. Hathaway, 135 Pa. 274. But if the substance was there the act was not intended to increase mere technicality of presentation. The statement in the present case sets forth *481an indebtedness on “ a book account for merchandise sold and delivered to the defendants at their request,” with a further averment that the charges are “ just and reasonable” and a copy of the account showing in detail the articles and their prices. This would have been entirely good as a common count with bill of particulars under the previous practice, and no defect has been pointed out as to precision or certainty of parties and amounts, which would make it bad in any of the features the procedure act was intended to require. The defendant instead of filing an affidavit of his defense, if any lie had, chose to demur and the court had a right to hold Mm to the strict legal consequences.
Judgment affirmed.